UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03721 Dreyfus Intermediate Municipal Bond Fund, Inc. c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 11 /30 /15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Intermediate Municipal Bond Fund, Inc. SEMIANNUAL REPORT November 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 25 Notes to Financial Statements 26 Information About the Renewal of the Fund’s Management Agreement 32 FOR MORE INFORM ATION Back Cover Dreyfus Intermediate Municipal Bond Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Intermediate Municipal Bond Fund, Inc., covering the 6-month period from June 1, 2015, through November 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile over the reporting period amid choppy U.S. and global economic growth. The reporting period began in the wake of rising U.S. stock prices over the spring of 2015, which drove some broad measures of market performance to new record highs. Although those gains were more than erased over the summer of 2015 when global economic instability undermined investor sentiment, a renewed rally in the fall helped mitigate losses. Most large-cap stock indices ended the reporting period with flat to mildly negative returns, while smaller stocks lost some value. International stocks mostly provided negative returns, but developed markets fared far better than emerging markets amid falling commodity prices and depreciating currency values. U.S. bonds produced generally flat total returns overall, with municipal bonds achieving higher returns, on average, than U.S. government securities and corporate-backed bonds. We expect market volatility to persist over the near term until investors see greater clarity regarding domestic and global economic conditions. Our investment strategists and portfolio managers are monitoring developments carefully, keeping a close watch on credit spreads, currency values, commodity prices, corporate profits, economic trends in the emerging markets, and other developments that could influence investor sentiment. Over the longer term, we remain confident that markets are likely to benefit as investors increasingly recognize that inflation is likely to stay low, economic growth expectations are stabilizing, and monetary policies remain accommodative in most regions of the world. In our view, investors will continue to be well served under these circumstances by a long-term perspective and a disciplined investment approach. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation December 17, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2015, through November 30, 2015, as provided by Thomas Casey and Christine Todd, Portfolio Managers Fund and Market Performance Overview For the six-month period ended November 30, 2015, Dreyfus Intermediate Municipal Bond Fund, Inc. achieved a total return of 2.29%. 1 In comparison, the Barclays 7-Year Municipal Bond Index (the “Index”), the fund’s benchmark, achieved a total return of 2.42% for the same period. 2 Intermediate-term municipal bonds gained a degree of value over the reporting period despite heightened market volatility amid shifting economic sentiment. The fund’s higher quality, lower yielding holdings dampened its performance compared to its benchmark. The Fund’s Investment Approach The fund seeks the maximum amount of current income exempt from federal income tax as is consistent with the preservation of capital. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal personal income tax. The fund invests at least 80% of its assets in municipal bonds rated A or higher, or the unrated equivalent as determined by The Dreyfus Corporation (“Dreyfus”). The fund may invest up to 20% of its assets in municipal bonds rated below A, including bonds rated below investment grade (“high yield” or “junk” bonds) or the unrated equivalent as determined by Dreyfus. The dollar-weighted average maturity of the fund’s portfolio ranges between three and 10 years. We focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. We actively trade among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. Improving Credit Quality Supported Municipal Bonds Municipal bonds encountered heightened volatility stemming from bouts of domestic and global economic uncertainty. The reporting period began in the midst of rising long-term interest rates as U.S. economic growth reaccelerated from an earlier soft patch. However, renewed concerns about global economic instability—including a debt crisis in Greece, and a persistent economic slowdown and currency devaluation in China—pushed bond yields lower and prices higher over the summer. In the fall, declining commodity prices and global economic worries continued to put downward pressure on most bond yields. The resulting market volatility had a smaller impact on municipal bonds than U.S. Treasury securities, and intermediate-term municipal bonds proved less sensitive to volatility than their long-term counterparts. The municipal bond market also weathered some volatility when new issuance volumes continued to increase in response to issuers rushing to refinance existing debt before 3 DISCUSSION OF FUND PERFORMANCE (continued) expected hikes in short-term interest rates. Meanwhile, although investors adopted more risk-averse investment postures during a time of economic uncertainty, demand for municipal bonds remained strong and steady as investors remained attracted to the tax exempt market’s competitive after-tax yields compared to U.S. Treasury securities. Despite isolated pockets of credit weakness in Puerto Rico, Illinois, and New Jersey, municipal bonds generally benefited during the reporting period from the ongoing U.S. economic recovery. Credit conditions for most issuers improved as tax revenues continued to climb beyond pre-recession levels for many states and local municipalities. Revenue Bonds Bolstered Fund Results Investors favored securities generating competitive levels of current after-tax income during the reporting period, and the fund’s higher quality, lower yielding holdings—including those backed by education facilities, special taxes, and water facilities—detracted from its results compared to the benchmark. The fund achieved better relative performance through an emphasis on revenue bonds. Results were particularly attractive among A- and BBB-rated bonds backed by hospitals, airports, public power utilities, and the states’ settlement of litigation with U.S. tobacco companies. The fund further benefited during the reporting period from lack of direct exposure to struggling Puerto Rico bonds. Our interest-rate strategies also generally proved effective over the reporting period. A mildly long average duration, an emphasis on maturities in the eight- to twelve-year range, and correspondingly light positions in two- to four-year maturities helped the fund earn higher yields and participate more fully in gains when yield differences narrowed along the market’s maturity spectrum. A Constructive Investment Posture We remain optimistic regarding the prospects for the municipal bond market as the U.S. economy continues to grow and fiscal conditions generally improve. Therefore, we have looked for opportunities to add higher yielding securities when attractively valued opportunities arise. We have retained the fund’s focus on revenue-backed bonds, and we have maintained a slightly long average duration, including overweighted exposure to bonds with maturities toward the longer end of the intermediate-term range. Conversely, we have established underweighted positions in shorter term securities that could prove vulnerable to rising short-term interest rates. Indeed, soon after the reporting period’s end, the Federal Reserve Board implemented its first short-term rate hike in nearly 10 years. December 17, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds involve increased credit and liquidity risks compared with investment grade bonds and are considered speculative in terms of the issuer’s ability to pay interest and repay principal on a timely basis. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund’s other instruments. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original 4 cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: Lipper Inc. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays 7-Year Municipal Bond Index is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 7-year tax-exempt bond market, consisting of municipal bonds with maturities of 6-8 years. Index returns do not reflect fees and expenses associated with operating a mutual fund. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Intermediate Municipal Bond Fund, Inc. from June 1, 2015 to November 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2015 Expenses paid per $1,000 † $ 3.74 Ending value (after expenses) $ 1,022.90 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2015 Expenses paid per $1,000 † $ 3.74 Ending value (after expenses) $ 1,021.30 † Expenses are equal to the fund's annualized expense ratio of .74%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2015 (Unaudited) Long-Term Municipal Investments - 98.9% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Alabama - 2.5% Alabama Port Authority, Docks Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/22 3,000,000 3,101,880 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 1,500,000 1,825,635 Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 5,050,000 5,079,441 Jefferson County, Limited Obligation School Warrants 5.25 1/1/19 2,150,000 2,162,535 University of Alabama Board of Trustees, General Revenue (The University of Alabama) 5.00 7/1/24 6,025,000 7,139,203 Alaska - .6% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/24 3,780,000 Arizona - 2.0% Phoenix Civic Improvement Corporation, Junior Lien Wastewater System Revenue 5.00 7/1/28 5,000,000 5,945,550 Pima County, Sewer System Revenue Obligations (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/23 3,250,000 3,717,382 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 12/1/27 4,500,000 5,353,695 Arkansas - .6% University of Arkansas Board of Trustees, Various Facility Revenue (Fayetteville Campus) 5.00 11/1/35 2,685,000 3,082,058 University of Arkansas Board of Trustees, Various Facility Revenue (Fayetteville Campus) 5.00 11/1/36 1,585,000 1,812,749 California - 15.3% Arcadia Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/20 1,635,000 a 1,374,381 Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/27 1,750,000 2,067,590 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/22 3,500,000 4,223,660 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue (Prerefunded) 5.25 4/1/19 6,000,000 b 6,834,600 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 15.3% (continued) California, GO (Various Purpose) 5.25 10/1/20 18,060,000 20,933,888 California, GO (Various Purpose) 5.25 3/1/22 1,250,000 1,458,125 California, GO (Various Purpose) 5.00 9/1/23 2,500,000 3,076,700 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 4,022,305 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.25 10/1/18 2,500,000 b 2,874,050 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 3,000,000 3,336,780 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 2/1/18 3,300,000 3,363,195 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 8/1/18 3,310,000 3,369,944 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 3/1/26 1,500,000 1,779,765 California State Public Works Board, LR (Various Capital Projects) 5.00 12/1/26 4,355,000 5,234,318 California State University Trustees, Systemwide Revenue 5.00 11/1/22 5,000,000 5,971,450 Clovis Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/22 10,415,000 a 9,140,621 Coast Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/20 1,855,000 a 1,708,937 Los Angeles Harbor Department, Revenue 5.00 8/1/19 1,425,000 1,613,471 Orange County Transportation Authority, Senior Lien Toll Road Revenue (91 Express Lanes) 5.00 8/15/28 2,500,000 2,912,550 Sacramento City Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 7/1/23 5,065,000 a 4,232,922 San Diego County Water Authority, Water Revenue 5.00 5/1/28 5,000,000 5,792,800 San Diego Public Facilities Financing Authority, Subordinated Water Revenue (Payable Solely from Subordinated Installment Payments Secured by Net System Revenues of the Water Utility Fund) 5.00 8/1/28 2,000,000 2,357,900 San Diego Public Facilities Financing Authority, Water Revenue 5.00 8/1/24 7,560,000 8,803,847 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/23 5,000,000 5,705,950 8 Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 15.3% (continued) Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,850,000 2,157,378 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 875,000 875,096 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/22 2,000,000 2,217,340 University of California Regents, General Revenue 5.25 5/15/23 125,000 134,581 Colorado - 3.6% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/26 15,640,000 18,618,325 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 5,355,000 6,013,022 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/18 3,000,000 a 2,859,090 Connecticut - 1.5% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 8/1/26 2,500,000 3,051,450 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 9/1/32 5,500,000 6,428,620 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/26 1,000,000 1,140,720 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/27 1,000,000 1,140,720 District of Columbia - 2.5% District of Columbia, HR (Children's Hospital Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) (Escrowed to Maturity) 5.25 7/15/18 1,255,000 1,340,114 District of Columbia, Income Tax Secured Revenue 5.00 12/1/25 2,500,000 2,855,450 District of Columbia Water and Sewer Authority, Public Utility Subordinate Lien Revenue 5.00 10/1/27 5,980,000 7,010,234 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/25 3,000,000 3,520,710 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) District of Columbia - 2.5% (continued) Washington Metropolitan Area Transit Authority, Gross Revenue Transit Bonds 5.25 7/1/23 3,725,000 4,232,792 Florida - 8.1% Broward County, Airport System Revenue 5.00 10/1/22 3,605,000 4,265,544 Broward County, Port Facilities Revenue 5.00 9/1/21 4,340,000 5,038,089 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 16,000,000 19,173,760 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 5,000,000 5,810,100 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/20 3,500,000 4,035,045 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/22 2,000,000 2,399,340 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 5.00 10/1/30 1,250,000 1,456,900 Hillsborough County, GO (Unincorporated Area Parks and Recreation Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,155,000 1,384,372 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.00 9/1/17 925,000 c 992,201 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/24 2,500,000 3,032,975 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) 5.00 2/1/34 2,000,000 2,227,000 Miami-Dade County, Seaport Revenue 5.75 10/1/28 1,500,000 1,789,545 Miami-Dade County, Subordinate Special Obligation Revenue 5.00 10/1/26 1,000,000 1,163,340 Miami-Dade County, Water and Sewer System Revenue (Prerefunded) 5.38 10/1/18 5,000,000 b 5,616,100 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/23 2,500,000 2,782,175 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 6.75 7/1/22 3,000,000 d 899,790 10 Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Georgia - 2.4% Atlanta, Water and Wastewater Revenue 5.00 11/1/31 2,000,000 2,351,180 Atlanta, Water and Wastewater Revenue (Prerefunded) 6.00 11/1/19 3,000,000 b 3,562,560 Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.00 7/1/27 1,000,000 1,188,930 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 4,000,000 5,027,320 Main Street Natural Gas, Inc., Gas Project Revenue (Guaranty Agreement; Merrill Lynch and Co., Inc.) 5.50 9/15/28 2,530,000 3,062,616 Municipal Electric Authority of Georgia, Revenue (Project One Subordinated Bonds) 5.75 1/1/19 2,660,000 2,981,541 Hawaii - .9% Hawaii, Airports System Revenue 5.00 7/1/18 6,000,000 Idaho - .2% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) (Prerefunded) 6.13 12/1/18 1,450,000 b Illinois - 10.9% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.50 1/1/26 3,300,000 3,820,740 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/23 3,530,000 4,114,709 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/29 4,000,000 4,493,240 Chicago, GO 5.00 1/1/34 4,125,000 4,145,872 Chicago, GO (Modern Schools Across Chicago Program) (Insured; AMBAC) 5.00 12/1/24 2,270,000 2,317,012 Chicago, GO (Neighborhoods Alive 21 Program) 5.50 1/1/31 2,700,000 2,884,896 Chicago, Second Lien Wastewater Transmission Revenue Project Bonds 5.00 1/1/26 2,500,000 2,797,525 Chicago Park District, Limited Tax GO 5.00 1/1/28 1,000,000 1,093,030 Chicago Park District,
